Citation Nr: 1704118	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a brain concussion.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1960 to February 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for residuals of a brain concussion.  

The Veteran testified before the undersigned Veterans Law Judge in an October 2016 video conference hearing; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran raised a claim for TDIU, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such is not a separate claim, but a part of the claim on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran's residuals of a brain concussion are consistent with characteristic prostrating attacks occurring at least once a month over several months.  

CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 30 percent rating, but no higher, for residuals of a brain concussion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.124a, 4.130, Diagnostic Codes 8045, 8100, 9304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Historically, a May 1963 rating decision granted service connection for residuals of a brain concussion, rated noncompensable.  A September 1993 rating decision granted an increased (10 percent) rating, effective February 9, 1993.  The 10 percent rating for residuals of a brain concussion has been in effect well in excess of 20 years, and is "protected" (i.e., it may not be reduced).  See 38 C.F.R. § 3.951(b).  The instant claim for an increased rating was submitted in May 2008.  

The Veteran's residuals of a brain concussion are currently rated under Diagnostic Codes 8045-9304, for residuals of a traumatic brain injury and major or mild neurocognitive disorder due to traumatic brain injury.  Based on the evidence of record, and the Veteran's reported symptoms, the Board finds that the Veteran's residuals of a brain concussion should be most properly rated under Diagnostic Code 8100, for migraine headaches.  See, e.g., September 2008 VA brain examination (finding no abnormalities of memory, cognition, or executive function on neurological examination of higher integrative functions); see also January 2016 VA traumatic brain injury examination (opining it was more likely than not the Veteran's subjective mild cognitive difficulties were likely age-related, or due to underlying vascular risk factors and not due to his present traumatic brain injury).  

Under Diagnostic Code 8100, migraine headaches resulting in characteristic prostrating attacks occurring on average once in 2 months over the last several months warrant a 10 percent rating.  Migraines resulting in characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that a 30 percent rating is warranted throughout the appeal period.  The record shows that the Veteran has chronic daily headaches, and he has testified that such headaches last all day, that he must sit in a reclining chair when he experiences headaches, and that the headaches are rated a 7 out of 10 in terms of pain.  See, e.g., September 2008 VA brain examination; see also March 2010 VA treatment record noting a complaint of headaches for several months; October 2016 video conference testimony.  The Veteran is competent to testify as to the symptoms he experiences, as well as their frequency and severity, and the Board has no reason to question his credibility.  Based on the foregoing, including the frequency and severity of the headaches, the Board finds that the Veteran's residuals of a brain concussion more nearly approximate characteristic prostrating attacks occurring on an average once a month over the last several months.  

At the October 2016 video conference hearing, the Veteran testified that the award of a 30 percent rating would completely satisfy his appeal.  Consequently, there is no need to discuss whether the Veteran's residuals of a brain concussion warrant a rating in excess of 30 percent.  


ORDER

Subject to the laws and regulations governing monetary benefits, a rating of 30 percent, and no more, for residuals of a brain concussion throughout the appeal period is granted.  


REMAND

As noted above in the Introduction, at the October 2016 video conference hearing, the Veteran raised entitlement to TDIU.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, in light of Rice, the issue of entitlement to TDIU is before the Board.  

The evidence shows that the Veteran's educational history includes a high school diploma and approximately two years of college/trade school.  See April 1963 VA special neuropsychiatric examination.  In addition, his employment history includes working primarily at TRW Steel Plant doing light machining, and then working as a quality control inspector, from 1968 to 2002 when the plant closed and following surgery for diverticulitis of his colon.  See May 2006 VA examination; see also May 2003 brain and spinal cord examination.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to TDIU is based on an individual's particular circumstances.  Rice, 2 Vet. App. at 452.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Htalestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering master's degree in education and his part-time work as a tutor).  

In this case, it is unclear as to the current severity of his service-connected disabilities, and whether his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, considering his specific educational and work experience background.  In this regard, the Board notes that the Veteran was most recently afforded a VA examination in August 2016 to determine the current severity of his service-connected residuals of a compression fracture at L1.  While a June 2012 VA housebound and aid and attendance examination diagnosed lumbar radiculopathy, the August 2016 VA examination found no signs or symptoms of radiculopathy, despite physical examination finding deep tendon reflexes were absent at the bilateral ankles; no etiology for such finding was given.  In addition, the August 2016 VA examination noted the Veteran's constant use of a walker, but the condition responsible for such assistive device was not provided.  In addition, the examiner found that the Veteran's back disability had no impact on his ability to work, without supporting rationale.  In light of the evidence of record, and the conclusory nature of the August 2016 VA examination, the Board finds that the examination and the opinions provided therein are not entitled to any weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and appropriate notice for a claim for entitlement to TDIU.  

2. Contact the Veteran and request that he identify any and all outstanding relevant VA and private treatment records.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with the claims file.  Any negative responses should be in writing and associated with the claims file.  

3. Invite the Veteran to submit statements from himself as well as others who individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to obtain and retain employment.  

4. After completing the above and associating any outstanding treatment records with the claims file, schedule the Veteran for an appropriate VA examination(s) to assess the manifestations and severity of his service-connected disabilities.  All appropriate tests should be conducted.  

5. Then readjudicate the Veteran's TDIU claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


